                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

ERIC CERVINI, WENDY DAVIS,
DAVID GINS, and TIMOTHY HOLLOWAY,
__________________________________________
-vs-                                                      Case No. 1:21-cv-00565-RP

ELIAZAR CISNEROS, HANNAH CEH,
JOEYLYNN MESAROS, ROBERT MESAROS,
DOLORES PARK, and JOHN and JANE DOES
__________________________________________


   STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, DOLORES
             PARK, TO RESPOND TO PLAINTIFFS’ COMPLAINT
       IT IS HEREBY STIPULATED by and between the parties hereto through their respective

attorneys that defendant, DOLORES PARK, may have additional time within which to answer or

otherwise respond to plaintiffs’ complaint. Therefore, the last day for defendant to answer or

otherwise respond to plaintiffs’ complaint is Monday, August 30, 2021.

                                           Respectfully submitted,
                                           THOMAS MORE LAW CENTER
DATED: July 26, 2021                       By: /s/ Richard Thompson
                                           RICHARD THOMPSON (P21410)
                                           24 Frank Lloyd Wright Dr., #J3200
                                           Ann Arbor, MI 48106
                                           (734) 827-2001
                                           Fax (734) 930-7160
                                           rthompson@thomasmore.org
                                           ATTORNEY FOR DEFENDANT,
                                           Dolores Park


                                           /s/ Michael Gottlieb
                                           WILLKIE FARR & GALLAGHER LLP
                                           Michael Gottlieb (DC Bar No. 974960) (pro
                                           hac vice)
                                           Samuel Hall (DC Bar No. 242110) (pro hac
vice)
Meryl Conant Governski (DC Bar No.
1023549) (pro hac vice)
JoAnna Suriani (DC Bar No. 1645212) (pro
hac vice)
Willkie Farr & Gallagher LLP
1875 K Street, N.W.
Washington, DC 20006-1238
Telephone: (202) 303-1000
Facsimile: (202) 303-2000
Email: mgottlieb@willkie.com
shall@willkie.com
mgovernski@willkie.com
jsuriani@willkie.com

Madeleine Tayer (NY Bar No. 5683545)
(pro hac vice)
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Telephone: (212) 728-8000
Facsimile: (212) 728-8111
Email: mtayer@willkie.com

TEXAS CIVIL RIGHTS PROJECT
Mimi Marziani (TX Bar No. 24091906)
Emma Hilbert (TX Bar No. 24107808)
Texas Civil Rights Project
1405 Montopolis Drive
Austin, Texas 78741
Telephone: (512) 474-5073
Facsimile: (512) 474-0726
Email: mimi@texascivilrightsproject.org
emma@texascivilrightsproject.org


THE PROTECT DEMOCRACY
PROJECT, INC.
John Paredes (NY Bar No. 5225412) (pro
hac vice)
The Protect Democracy Project, Inc.
115 Broadway, 5th Floor
New York, NY 10006
Telephone: (202) 579-4582
Facsimile: (929) 777-8428
john.paredes@protectdemocracy.org

  2
                                              Cameron O. Kistler (DC Bar No. 1008922)
                                              (pro hac vice)
                                              The Protect Democracy Project, Inc.
                                              2020 Pennsylvania Ave. NW, Suite # 163
                                              Washington, DC 20006
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              cameron.kistler@protectdemocracy.org

                                              Benjamin L. Berwick (MA Bar No. 679207)
                                              (pro hac vice)
                                              The Protect Democracy Project, Inc.
                                              15 Main Street, Suite 312
                                              Watertown, MA 02472
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              ben.berwick@protectdemocracy.org

                                              Attorneys for Plaintiffs



                                             ORDER
       Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should answer or

otherwise respond to plaintiffs’ complaint on or before Monday, August 30, 2021.

DATED:         ____________________, 2021

                                              _______________________________________
                                              UNITED STATES DISTRICT COURT JUDGE




                                 CERTIFICATE OF SERVICE
       I hereby certify that on July 26, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties for whom counsel has entered an appearance by
operation of the Court’s electronic filing system. Parties may access this filing through the Court’s
system.
                                                      /s/ Richard Thompson
                                                      Richard Thompson, Esq




                                                 3
